Watermah, P. J. We do not think that the evidence of want of care'for his own safety on the part of Shannon was such as made it the duty of the court to take the case from the jury. Shannon did not recklessly rush into danger; he stepped aside to avoid a coming train, and while it is true, had he remained between the tracks he would have remained, in all probability, unharmed, yet such place would not have been entirely free from danger. Few people from mere choice like to stand so close to a passing engine and cars as he would have been when standing between the tracks; and as a place of absolute safety no one would choose it. If there was on the track upon which he placed himself a dead car, a position in front of it would not seem to be very dangerous. True, he misjudged, and it is perhaps the case that lie was not as watchful as he might have been; but this court can not, upon the record here presented, say that it is manifest that he failed to exercise ordinary care; the verdict of the jury upon that point is, upon the record before us, conclusive. That there was evidence justifying the finding of the jury that appellant’s servants were negligent, is clear. If there was a “ dead car ” upon the track, evidence that under the circumstances appellant’s employes backed a train upon this car with sufficient force to cause it, as the witnesses say, to “jump”—that is, start suddenly forward—was sufficient to warrant a finding of negligence. We do not think that the evidence establishes that Shannon and the crew of the switching train were fellow-servants in the sense that absolves appellant from liability for injury to one arising from the negligence of the other. They were not brought into habitual consociation; were not engaged at the time of the accident in the same work; nor is it clear that the accident arose from one of the dangers necessarily incident to Shannon’s employment. True it is that deceased was employed in a place of danger, and that he assumed the ordinary risks of his employment; but it was not shown that the danger of a “ dead car ” being run against with sufficient force to start it suddenly forward was one of the ordinary hazards of the work for which he was employed. There was some evidence that the deceased was not living with his wife at the time of the accident, but there was nothing tending to show that she was not entitled to support, whether she received it or not. We can not think the damages excessive. On the contrary, the smallness of the verdict, $1,000, indicates that the jury calmly considered the law as given by-the court in connection with the evidence adduced, and deliberately, without passion or prejudice, rendered a verdict, instead of, as is too often the case in suits against great corporations, hastily returning the highest verdict allowed by law. Judgment affirmed.